Title: From Louisa Catherine Johnson Adams to George Washington Adams, 12 February 1820
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 12 Feby. 1820
				
				As I presume you will have accomplished your journey ere this epistle arrives, and that you will have enjoyed the amicable greetings of your friends, and have in some measure fallen into your old habits, I may venture without the apprehension of recalling too tender ideas, to relate some of the circumstances which have occurred since you left us. Poor Colvert has lost one of his Children since his Son George went away, and the family are plunged in grief—On Tuesday we had our usual company—The party consisted chiefly of young Ladies; your favorite Louisa looked as pretty as ever, and Miss Davis was most gracious and sung sweetly—They danced and appeared to amuse themselves very much—Yesterday I went to pass the evening at Mrs. Calhoun’s a very pleasant party, where I met your two beauties, and Johns two   favorites the Miss Randalls; the youngest of whom looked handsomer than I ever saw her—She was much disappointed at not dancing, not being able to get a partner—My Horse is so lame I cannot go out this day, though I promised last evening to go to Madame de Neuvilles—Your Aunts are both well, and Mr Smith is released from durance vile, tho’ much out of spirits—I most sincerely wish something could be done for him, but the torrent seems to swell against us, and it is impossible to resist it—Mr King spoke yesterday on the everlasting question, and has produced a violent effect—Our Southern Bretheren are furious—and some pretend he is a man without talents—His talents are I believe of a description too superior to represent the poor persecuted half of our species, and it is not wonderful that the holders of this poor shackled race, should not know how to appreciate abilities of so superior a cast—This will again call forth the great Orator, who is once more to dazzle our senses by his gaudy Splendor, but who is not likely I think to convince our reason, any more than he did on our first experience—The importance of this question seems to be hourly growing and it is likely to be debated a fortnight longer at the least—After which there are several quetions of much difficulty, and tho’ last not least the spanish affairs, which have hitherto been kept quite in the back ground, where you may expect to here your father assailed from all quarters— The Drawing Room on Wednesday was very brilliant and crowded—I had some conversation with the President and as usual a Consul intervened to make me laugh, and to discompose a wiser person, who however stood his ground with more fortitude than during the first attack, which so diverted your affectionate Mother
				
					L. C. A.
				
				
			